Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 13, 2022

The Court of Appeals hereby passes the following order:

A22A1671. PHILLIP FRAZIER v. THE STATE.

      Phillip Frazier appeals from the trial court’s order denying his motion for new
trial. In his notice of appeal, Frazier requested the trial court clerk to transmit all
transcripts of evidence to this Court, including the transcript of the hearing on his
motion for new trial. It appears, however, that the transcript of the motion for new
trial hearing has not yet been filed below by the trial court’s reporter. For this reason,
Frazier has made a motion in which he requests this Court to remand his case to the
trial court for completion of the record. Upon consideration, we hereby GRANT
Frazier’s motion and REMAND this case to the Clerk of the Superior Court of
Spalding County so that the transcript from the motion for new trial hearing may be
included with the record. Upon completion of the record, the clerk is directed to
transmit the complete record to this Court for re-docketing of the appeal. See OCGA
§ 5-6-43 (a). Frazier need not file a second notice of appeal.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          07/13/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.